June 29, 2007


Mr. Percy L. Isgitt
Isgitt & Associates, P.C.
800 Sawyer Street
Houston, TX 77007
Mr. John Porter Mabry
Dunnam & Dunnam
P. O. Box 8418
4125 West Waco Drive
Waco, TX 76714-8418

RE:   Case Number:  06-0913
      Court of Appeals Number:  10-05-00089-CV
      Trial Court Number:  26,300-A

Style:      PATRICIA WILZ, GUARDIAN OF JON PATRICK FLOURNOY, AN
      INCAPACITATED PERSON
      v.
      KENNETH W. AND JUNE FLOURNOY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri        |
|   |Roessler          |
|   |Ms. Peggy Murray  |
|   |Hill              |